Case 1:18-cv-01432-AJT-TCB Document 22 Filed 04/25/19 Page 1 of 25 PageID# 113



                    IN THE UNITED STATES DISTRICT COURT FOR
                        THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division

 KENNETH PRITCHARD,

                                  Plaintiff,

 v.                                                 Civil Action No. 1:18-cv-1432-AJT-TCB

 METROPOLITAN WASHINGTON
 AIRPORTS AUTHORITY

                                  Defendant.

      DEFENDANT METROPOLITAN WASHINGTON AIRPORTS AUTHORITY’S
                  ANSWER TO PLAINTIFF’S COMPLAINT

       COMES NOW Defendant Metropolitan Washington Airports Authority (“Airports

Authority”), by counsel, and submits the following answer and just grounds of defense to the

Plaintiff’s Complaint.

       In answer to the numbered paragraphs set forth in Plaintiff’s Complaint, and using the

same numbering system as contained within the Complaint, the Airports Authority responds as

follows:

           1.   Paragraph 1 contains legal conclusions and argument to which no response is

required. To the extent a response is required, the Airports Authority admits that Plaintiff’s

action in this case is brought under 42 U.S.C. § 2000e, et seq.

           2.   Paragraph 2 contains legal conclusions and argument to which no response is

required. To the extent a response is required, the Airports Authority denies the allegations

contained within Paragraph 2 and demands strict proof thereof.

                                     Jurisdiction and Venue

           3.   Paragraph 3 contains legal conclusions and argument to which no response is
Case 1:18-cv-01432-AJT-TCB Document 22 Filed 04/25/19 Page 2 of 25 PageID# 114



required. To the extent a response is required, the Airports Authority admits that this Court has

jurisdiction over this matter.

        4.     Paragraph 4 contains legal conclusions and argument to which no response is

required. To the extent a response is required, the Airports Authority admits that Plaintiff was

employed in Arlington County, Virginia and that records related to his employment may be

found in Arlington County, Virginia. The Airports Authority further admits that this Court is a

proper venue for this action.

        5.     Paragraph 5 contains legal conclusions and argument to which no response is

required. To the extent a response is required, upon information and belief, the Airports

Authority admits the allegations contained within Paragraph 5.

                                                Parties

        6.     Upon information and belief, the Airports Authority admits the allegations

contained within Paragraph 6.

        7.     The Airports Authority admits the allegations contained within Paragraph 7.

                                                Facts

                                 Plaintiff’s Employment with Defendant

        8.     Paragraph 8 contains legal conclusions and argument to which no response is

required. To the extent a response is required, the Airports Authority admits the allegations

contained within Paragraph 8.

        9.     Upon information and belief, the Airports Authority admits the allegations

contained within Paragraph 9.

        10.    Upon information and belief, the Airports Authority admits the allegations

contained within Paragraph 10.

                                                  2
Case 1:18-cv-01432-AJT-TCB Document 22 Filed 04/25/19 Page 3 of 25 PageID# 115



        11.    Upon information and belief, the Airports Authority admits the allegations

contained within Paragraph 11.

        12.    Upon information and belief, the Airports Authority admits the allegations

contained within Paragraph 12.

                                 Proposed Removal & Removal

        13.    The Airports Authority admits that it, through its employee, Anthony J. Vegliante,

proposed to terminate Plaintiff’s employment on the date referenced after an investigation

conducted by outside counsel substantiated allegations of Plaintiff’s misconduct that had been

made by another Airports Authority employee.

        14.    The Airports Authority admits the allegations contained within Paragraph 14.

          Proceedings before the U.S. Equal Employment Opportunity Commission

        15.    The Airports Authority admits the allegations contained within Paragraph 15.

        16.    The Airports Authority admits the allegations contained within Paragraph 16.

        17.    The Airports Authority admits the allegations contained within Paragraph 17.

        18.    The Airports Authority lacks sufficient information to admit the allegations

contained within Paragraph 18 and therefore denies same and demands strict proof thereof.

                            Plaintiff’s prior protected EEO activity

        19.    The Airports Authority denies, as framed, the allegations contained within

Paragraph 19 and demands strict proof thereof.

        20.    The Airports Authority denies the allegations contained within Paragraph 20 and

demands strict proof thereof.

        21.    The Airports Authority admits the allegations contained within Paragraph 21.

        22.    The Airports Authority denies the allegations contained within Paragraph 22 and

                                                 3
Case 1:18-cv-01432-AJT-TCB Document 22 Filed 04/25/19 Page 4 of 25 PageID# 116



demands strict proof thereof.

        23.    The Airports Authority denies, as framed, the allegations contained within

Paragraph 23 and demands strict proof thereof.

               a. The Airports Authority lacks sufficient information to admit the allegations

                  contained within Paragraph 23(a) and therefore denies same and demands

                  strict proof thereof. The Airports Authority denies that it violated Title VII or

                  any other anti-discrimination law as alleged and demands strict proof thereof.

               b. The Airports Authority lacks sufficient information to admit the allegations

                  contained within Paragraph 23(b) and therefore denies same and demands

                  strict proof thereof. The Airports Authority denies that it violated Title VII or

                  any other anti-discrimination law as alleged and demands strict proof thereof.

               c. The Airports Authority lacks sufficient information to admit the allegations

                  contained within Paragraph 23(c) and therefore denies same and demands

                  strict proof thereof. The Airports Authority denies that it violated Title VII or

                  any other anti-discrimination law as alleged and demands strict proof thereof.

               d. The Airports Authority lacks sufficient information to admit the allegations

                  contained within Paragraph 23(d) and therefore denies same and demands

                  strict proof thereof. The Airports Authority denies that it violated Title VII or

                  any other anti-discrimination law as alleged and demands strict proof thereof.

               e. The Airports Authority lacks sufficient information to admit the allegations

                  contained within Paragraph 23(e) and therefore denies same and demands

                  strict proof thereof. The Airports Authority denies that it violated Title VII or

                  any other anti-discrimination law as alleged and demands strict proof thereof.

                                                 4
Case 1:18-cv-01432-AJT-TCB Document 22 Filed 04/25/19 Page 5 of 25 PageID# 117



              f. The Airports Authority lacks sufficient information to admit the allegations

                  contained within Paragraph 23(f) and therefore denies same and demands

                  strict proof thereof. The Airports Authority denies that it violated Title VII or

                  any other anti-discrimination law as alleged and demands strict proof thereof.

              g. The Airports Authority lacks sufficient information to admit the allegations

                  contained within Paragraph 23(g) and therefore denies same and demands

                  strict proof thereof. The Airports Authority denies that it violated Title VII or

                  any other anti-discrimination law as alleged and demands strict proof thereof.

        24.   The Airports Authority denies as framed the allegations contained within

Paragraph 24 and demands strict proof thereof.

              a. The Airports Authority lacks sufficient information to admit the allegations

                  contained within Paragraph 24(a) and therefore denies same and demands

                  strict proof thereof. The Airports Authority denies that it violated Title VII or

                  any other anti-discrimination law as alleged and demands strict proof thereof.

              b. The Airports Authority lacks sufficient information to admit the allegations

                  contained within Paragraph 24(b) and therefore denies same and demands

                  strict proof thereof. The Airports Authority denies that it violated Title VII or

                  any other anti-discrimination law as alleged and demands strict proof thereof.

              c. The Airports Authority lacks sufficient information to admit the allegations

                  contained within Paragraph 24(c) and therefore denies same and demands

                  strict proof thereof. The Airports Authority denies that it violated Title VII or

                  any other anti-discrimination law as alleged and demands strict proof thereof.

              d. The Airports Authority lacks sufficient information to admit the allegations

                                                 5
Case 1:18-cv-01432-AJT-TCB Document 22 Filed 04/25/19 Page 6 of 25 PageID# 118



                   contained within Paragraph 24(d) and therefore denies same and demands

                   strict proof thereof. The Airports Authority denies that it violated Title VII or

                   any other anti-discrimination law as alleged and demands strict proof thereof.

               e. The Airports Authority lacks sufficient information to admit the allegations

                   contained within Paragraph 24(e) and therefore denies same and demands

                   strict proof thereof. The Airports Authority denies that it violated Title VII or

                   any other anti-discrimination law as alleged and demands strict proof thereof.

               f. The Airports Authority lacks sufficient information to admit the allegations

                   contained within Paragraph 24(f) and therefore denies same and demands

                   strict proof thereof. The Airports Authority denies that it violated Title VII or

                   any other anti-discrimination law as alleged and demands strict proof thereof.

               g. The Airports Authority lacks sufficient information to admit the allegations

                   contained within Paragraph 24(g) and therefore denies same and demands

                   strict proof thereof. The Airports Authority denies that it violated Title VII or

                   any other anti-discrimination law as alleged and demands strict proof thereof.

               h. The Airports Authority lacks sufficient information to admit the allegations

                   contained within Paragraph 24(h) and therefore denies same and demands

                   strict proof thereof. The Airports Authority denies that it violated Title VII or

                   any other anti-discrimination law as alleged and demands strict proof thereof.

        25.    The Airports Authority lacks sufficient information to admit the allegations

contained within Paragraph 25 and therefore denies same and demands strict proof thereof. The

Airports Authority denies that it violated Title VII or any other anti-discrimination law as alleged

and demands strict proof thereof.

                                                 6
Case 1:18-cv-01432-AJT-TCB Document 22 Filed 04/25/19 Page 7 of 25 PageID# 119



                                   Hostile Work Environment

        26.    The Airports Authority denies the allegations contained within Paragraph 26 and

demands strict proof thereof.

        27.    The Airports Authority denies the allegations contained within Paragraph 27 and

demands strict proof thereof.

               a. The Airports Authority denies the allegations contained within Paragraph

                  27(a) and demands strict proof thereof.

                       i. The Airports Authority denies the allegations contained within

                          Paragraph 27(a)(i) and demands strict proof thereof.

                      ii. The Airports Authority lacks sufficient information to admit the

                          allegations contained within Paragraph 27(a)(ii) and therefore denies

                          same and demands strict proof thereof. The Airports Authority denies

                          that it created a hostile work environment for Plaintiff or subjected

                          Plaintiff to same or that it violated Title VII or any other anti-

                          discrimination law as alleged and demands strict proof thereof.

                     iii. The Airports Authority lacks sufficient information to admit the

                          allegations contained within Paragraph 27(a)(iii) and therefore denies

                          same and demands strict proof thereof. The Airports Authority denies

                          that it created a hostile work environment for Plaintiff or subjected

                          Plaintiff to same or that it violated Title VII or any other anti-

                          discrimination law as alleged and demands strict proof thereof.

                     iv. The Airports Authority lacks sufficient information to admit the

                          allegations contained within Paragraph 27(a)(iv) and therefore denies

                                                 7
Case 1:18-cv-01432-AJT-TCB Document 22 Filed 04/25/19 Page 8 of 25 PageID# 120



                      same and demands strict proof thereof. The Airports Authority denies

                      that it created a hostile work environment for Plaintiff or subjected

                      Plaintiff to same or that it violated Title VII or any other anti-

                      discrimination law as alleged and demands strict proof thereof.

                   v. The Airports Authority lacks sufficient information to admit the

                      allegations contained within Paragraph 27(a)(v) and therefore denies

                      same and demands strict proof thereof. The Airports Authority denies

                      that it created a hostile work environment for Plaintiff or subjected

                      Plaintiff to same or that it violated Title VII or any other anti-

                      discrimination law as alleged and demands strict proof thereof.

            b. The Airports Authority denies the allegations contained within Paragraph

               27(b) and demands strict proof thereof.

                   i. The Airports Authority lacks sufficient information to admit the

                      allegations contained within Paragraph 27(b)(i) and therefore denies

                      same and demands strict proof thereof. The Airports Authority denies

                      that it created a hostile work environment for Plaintiff or subjected

                      Plaintiff to same or that it violated Title VII or any other anti-

                      discrimination law as alleged and demands strict proof thereof.

                   ii. The Airports Authority lacks sufficient information to admit the

                      allegations contained within Paragraph 27(b)(ii) and therefore denies

                      same and demands strict proof thereof. The Airports Authority denies

                      that it created a hostile work environment for Plaintiff or subjected

                      Plaintiff to same or that it violated Title VII or any other anti-

                                             8
Case 1:18-cv-01432-AJT-TCB Document 22 Filed 04/25/19 Page 9 of 25 PageID# 121



                     discrimination law as alleged and demands strict proof thereof.

                 iii. The Airports Authority lacks sufficient information to admit the

                     allegations contained within Paragraph 27(b)(iii) and therefore denies

                     same and demands strict proof thereof. The Airports Authority denies

                     that it created a hostile work environment for Plaintiff or subjected

                     Plaintiff to same or that it violated Title VII or any other anti-

                     discrimination law as alleged and demands strict proof thereof.

                 iv. The Airports Authority lacks sufficient information to admit the

                     allegations contained within Paragraph 27(b)(iv) and therefore denies

                     same and demands strict proof thereof. The Airports Authority denies

                     that it created a hostile work environment for Plaintiff or subjected

                     Plaintiff to same or that it violated Title VII or any other anti-

                     discrimination law as alleged and demands strict proof thereof.

                  v. The Airports Authority lacks sufficient information to admit the

                     allegations contained within Paragraph 27(b)(v) and therefore denies

                     same and demands strict proof thereof. The Airports Authority denies

                     that it created a hostile work environment for Plaintiff or subjected

                     Plaintiff to same or that it violated Title VII or any other anti-

                     discrimination law as alleged and demands strict proof thereof.

                 vi. The Airports Authority lacks sufficient information to admit the

                     allegations contained within Paragraph 27(b)(vi) and therefore denies

                     same and demands strict proof thereof. The Airports Authority denies

                     that it created a hostile work environment for Plaintiff or subjected

                                            9
Case 1:18-cv-01432-AJT-TCB Document 22 Filed 04/25/19 Page 10 of 25 PageID# 122



                      Plaintiff to same or that it violated Title VII or any other anti-

                      discrimination law as alleged and demands strict proof thereof.

                 vii. The Airports Authority lacks sufficient information to admit the

                      allegations contained within Paragraph 27(b)(vii) and therefore denies

                      same and demands strict proof thereof. The Airports Authority denies

                      that it created a hostile work environment for Plaintiff or subjected

                      Plaintiff to same or that it violated Title VII or any other anti-

                      discrimination law as alleged and demands strict proof thereof.

                 viii. The Airports Authority lacks sufficient information to admit the

                      allegations contained within Paragraph 27(b)(viii) and therefore denies

                      same and demands strict proof thereof. The Airports Authority denies

                      that it created a hostile work environment for Plaintiff or subjected

                      Plaintiff to same or that it violated Title VII or any other anti-

                      discrimination law as alleged and demands strict proof thereof.

                  ix. The Airports Authority lacks sufficient information to admit the

                      allegations contained within Paragraph 27(b)(ix) and therefore denies

                      same and demands strict proof thereof. The Airports Authority denies

                      that it created a hostile work environment for Plaintiff or subjected

                      Plaintiff to same or that it violated Title VII or any other anti-

                      discrimination law as alleged and demands strict proof thereof.

                   x. The Airports Authority lacks sufficient information to admit the

                      allegations contained within Paragraph 27(b)(x) and therefore denies

                      same and demands strict proof thereof. The Airports Authority denies

                                            10
Case 1:18-cv-01432-AJT-TCB Document 22 Filed 04/25/19 Page 11 of 25 PageID# 123



                      that it created a hostile work environment for Plaintiff or subjected

                      Plaintiff to same or that it violated Title VII or any other anti-

                      discrimination law as alleged and demands strict proof thereof.

                  xi. The Airports Authority lacks sufficient information to admit the

                      allegations contained within Paragraph 27(b)(xi) and therefore denies

                      same and demands strict proof thereof. The Airports Authority denies

                      that it created a hostile work environment for Plaintiff or subjected

                      Plaintiff to same or that it violated Title VII or any other anti-

                      discrimination law as alleged and demands strict proof thereof.

                 xii. The Airports Authority lacks sufficient information to admit the

                      allegations contained within Paragraph 27(b)(xii) and therefore denies

                      same and demands strict proof thereof. The Airports Authority denies

                      that it created a hostile work environment for Plaintiff or subjected

                      Plaintiff to same or that it violated Title VII or any other anti-

                      discrimination law as alleged and demands strict proof thereof.

                 xiii. The Airports Authority lacks sufficient information to admit the

                      allegations contained within Paragraph 27(b)(xiii) and therefore denies

                      same and demands strict proof thereof. The Airports Authority denies

                      that it created a hostile work environment for Plaintiff or subjected

                      Plaintiff to same or that it violated Title VII or any other anti-

                      discrimination law as alleged and demands strict proof thereof.

                 xiv. The Airports Authority lacks sufficient information to admit the

                      allegations contained within Paragraph 27(b)(xiv) and therefore denies

                                            11
Case 1:18-cv-01432-AJT-TCB Document 22 Filed 04/25/19 Page 12 of 25 PageID# 124



                        same and demands strict proof thereof. The Airports Authority denies

                        that it created a hostile work environment for Plaintiff or subjected

                        Plaintiff to same or that it violated Title VII or any other anti-

                        discrimination law as alleged and demands strict proof thereof.

             c. The Airports Authority lacks sufficient information to admit the allegations

                contained within Paragraph 27(c) and therefore denies same and demands

                strict proof thereof. The Airports Authority denies that it created a hostile

                work environment for Plaintiff or subjected Plaintiff to same or that it violated

                Title VII or any other anti-discrimination law as alleged and demands strict

                proof thereof.

             d. The Airports Authority denies the allegations contained within Paragraph

                27(d) and demands strict proof thereof.

                     i. The Airports Authority lacks sufficient information to admit the

                        allegations contained within Paragraph 27(d)(i) and therefore denies

                        same and demands strict proof thereof. The Airports Authority denies

                        that it created a hostile work environment for Plaintiff or subjected

                        Plaintiff to same or that it violated Title VII or any other anti-

                        discrimination law as alleged and demands strict proof thereof.

                    ii. The Airports Authority lacks sufficient information to admit the

                        allegations contained within Paragraph 27(d)(ii) and therefore denies

                        same and demands strict proof thereof. The Airports Authority denies

                        that it created a hostile work environment for Plaintiff or subjected

                        Plaintiff to same or that it violated Title VII or any other anti-

                                              12
Case 1:18-cv-01432-AJT-TCB Document 22 Filed 04/25/19 Page 13 of 25 PageID# 125



                       discrimination law as alleged and demands strict proof thereof.

                   iii. The Airports Authority lacks sufficient information to admit the

                       allegations contained within Paragraph 27(d)(iii) and therefore denies

                       same and demands strict proof thereof. The Airports Authority denies

                       that it created a hostile work environment for Plaintiff or subjected

                       Plaintiff to same or that it violated Title VII or any other anti-

                       discrimination law as alleged and demands strict proof thereof.

             e. The Airports Authority denies the allegations contained within Paragraph

                27(e) and demands strict proof thereof.

                    i. The Airports Authority lacks sufficient information to admit the

                       allegations contained within Paragraph 27(e)(i) and therefore denies

                       same and demands strict proof thereof. The Airports Authority denies

                       that it created a hostile work environment for Plaintiff or subjected

                       Plaintiff to same or that it violated Title VII or any other anti-

                       discrimination law as alleged and demands strict proof thereof.

                    ii. The Airports Authority lacks sufficient information to admit the

                       allegations contained within Paragraph 27(e)(ii) and therefore denies

                       same and demands strict proof thereof. The Airports Authority denies

                       that it created a hostile work environment for Plaintiff or subjected

                       Plaintiff to same or that it violated Title VII or any other anti-

                       discrimination law as alleged and demands strict proof thereof.

                   iii. The Airports Authority lacks sufficient information to admit the

                       allegations contained within Paragraph 27(e)(iii) and therefore denies

                                             13
Case 1:18-cv-01432-AJT-TCB Document 22 Filed 04/25/19 Page 14 of 25 PageID# 126



                       same and demands strict proof thereof. The Airports Authority denies

                       that it created a hostile work environment for Plaintiff or subjected

                       Plaintiff to same or that it violated Title VII or any other anti-

                       discrimination law as alleged and demands strict proof thereof.

             f. The Airports Authority denies the allegations contained within Paragraph

                27(f) and demands strict proof thereof.

                    i. The Airports Authority lacks sufficient information to admit the

                       allegations contained within Paragraph 27(f)(i) and therefore denies

                       same and demands strict proof thereof. The Airports Authority denies

                       that it created a hostile work environment for Plaintiff or subjected

                       Plaintiff to same or that it violated Title VII or any other anti-

                       discrimination law as alleged and demands strict proof thereof.

                    ii. The Airports Authority lacks sufficient information to admit the

                       allegations contained within Paragraph 27(f)(ii) and therefore denies

                       same and demands strict proof thereof. The Airports Authority denies

                       that it created a hostile work environment for Plaintiff or subjected

                       Plaintiff to same or that it violated Title VII or any other anti-

                       discrimination law as alleged and demands strict proof thereof.

                   iii. The Airports Authority lacks sufficient information to admit the

                       allegations contained within Paragraph 27(f)(iii) and therefore denies

                       same and demands strict proof thereof. The Airports Authority denies

                       that it created a hostile work environment for Plaintiff or subjected

                       Plaintiff to same or that it violated Title VII or any other anti-

                                             14
Case 1:18-cv-01432-AJT-TCB Document 22 Filed 04/25/19 Page 15 of 25 PageID# 127



                       discrimination law as alleged and demands strict proof thereof.

             g. The Airports Authority denies the allegations contained within Paragraph

                27(g) and demands strict proof thereof.

             h. The Airports Authority denies the allegations contained within Paragraph

                27(h) and demands strict proof thereof.

                    i. The Airports Authority lacks sufficient information to admit the

                       allegations contained within Paragraph 27(h)(i) and therefore denies

                       same and demands strict proof thereof. The Airports Authority denies

                       that it created a hostile work environment for Plaintiff or subjected

                       Plaintiff to same or that it violated Title VII or any other anti-

                       discrimination law as alleged and demands strict proof thereof.

                    ii. The Airports Authority lacks sufficient information to admit the

                       allegations contained within Paragraph 27(h)(ii) and therefore denies

                       same and demands strict proof thereof. The Airports Authority denies

                       that it created a hostile work environment for Plaintiff or subjected

                       Plaintiff to same or that it violated Title VII or any other anti-

                       discrimination law as alleged and demands strict proof thereof.

                   iii. The Airports Authority lacks sufficient information to admit the

                       allegations contained within Paragraph 27(h)(iii) and therefore denies

                       same and demands strict proof thereof. The Airports Authority denies

                       that it created a hostile work environment for Plaintiff or subjected

                       Plaintiff to same or that it violated Title VII or any other anti-

                       discrimination law as alleged and demands strict proof thereof.

                                             15
Case 1:18-cv-01432-AJT-TCB Document 22 Filed 04/25/19 Page 16 of 25 PageID# 128



                   iv. The Airports Authority lacks sufficient information to admit the

                        allegations contained within Paragraph 27(h)(iv) and therefore denies

                        same and demands strict proof thereof. The Airports Authority denies

                        that it created a hostile work environment for Plaintiff or subjected

                        Plaintiff to same or that it violated Title VII or any other anti-

                        discrimination law as alleged and demands strict proof thereof.

                    v. The Airports Authority lacks sufficient information to admit the

                        allegations contained within Paragraph 27(h)(v) and therefore denies

                        same and demands strict proof thereof. The Airports Authority denies

                        that it created a hostile work environment for Plaintiff or subjected

                        Plaintiff to same or that it violated Title VII or any other anti-

                        discrimination law as alleged and demands strict proof thereof.

                   vi. The Airports Authority lacks sufficient information to admit the

                        allegations contained within Paragraph 27(h)(vi) and therefore denies

                        same and demands strict proof thereof. The Airports Authority denies

                        that it created a hostile work environment for Plaintiff or subjected

                        Plaintiff to same or that it violated Title VII or any other anti-

                        discrimination law as alleged and demands strict proof thereof.

             i. The Airports Authority lacks sufficient information to admit the allegations

                contained within Paragraph 27(i) and therefore denies same and demands

                strict proof thereof. The Airports Authority denies that it created a hostile

                work environment for Plaintiff or subjected Plaintiff to same or that it violated

                Title VII or any other anti-discrimination law as alleged and demands strict

                                              16
Case 1:18-cv-01432-AJT-TCB Document 22 Filed 04/25/19 Page 17 of 25 PageID# 129



                proof thereof.

             j. The Airports Authority lacks sufficient information to admit the allegations

                contained within Paragraph 27(j) and therefore denies same and demands

                strict proof thereof. The Airports Authority denies that it created a hostile

                work environment for Plaintiff or subjected Plaintiff to same or that it violated

                Title VII or any other anti-discrimination law as alleged and demands strict

                proof thereof.

             k. The Airports Authority lacks sufficient information to admit the allegations

                contained within Paragraph 27(k) and therefore denies same and demands

                strict proof thereof. The Airports Authority denies that it created a hostile

                work environment for Plaintiff or subjected Plaintiff to same or that it violated

                Title VII or any other anti-discrimination law as alleged and demands strict

                proof thereof.

             l. The Airports Authority lacks sufficient information to admit the allegations

                contained within Paragraph 27(l) and therefore denies same and demands

                strict proof thereof. The Airports Authority denies that it created a hostile

                work environment for Plaintiff or subjected Plaintiff to same or that it violated

                Title VII or any other anti-discrimination law as alleged and demands strict

                proof thereof.

             m. The Airports Authority lacks sufficient information to admit the allegations

                contained within Paragraph 27(m) and therefore denies same and demands

                strict proof thereof. The Airports Authority denies that it created a hostile

                work environment for Plaintiff or subjected Plaintiff to same or that it violated

                                              17
Case 1:18-cv-01432-AJT-TCB Document 22 Filed 04/25/19 Page 18 of 25 PageID# 130



                Title VII or any other anti-discrimination law as alleged and demands strict

                proof thereof. The Airports Authority denies that it violated the FLSA in

                connection with Plaintiff’s employment and demands strict proof thereof.

             n. The Airports Authority lacks sufficient information to admit the allegations

                contained within Paragraph 27(n) and therefore denies same and demands

                strict proof thereof. The Airports Authority denies that it created a hostile

                work environment for Plaintiff or subjected Plaintiff to same or that it violated

                Title VII or any other anti-discrimination law as alleged and demands strict

                proof thereof. The Airports Authority denies that it violated the FLSA in

                connection with Plaintiff’s employment and demands strict proof thereof.

             o. The Airports Authority lacks sufficient information to admit the allegations

                contained within Paragraph 27(o) and therefore denies same and demands

                strict proof thereof. The Airports Authority denies that it created a hostile

                work environment for Plaintiff or subjected Plaintiff to same or that it violated

                Title VII or any other anti-discrimination law as alleged and demands strict

                proof thereof.

             p. The Airports Authority lacks sufficient information to admit the allegations

                contained within Paragraph 27(p) and therefore denies same and demands

                strict proof thereof. The Airports Authority denies that it created a hostile

                work environment for Plaintiff or subjected Plaintiff to same or that it violated

                Title VII or any other anti-discrimination law as alleged and demands strict

                proof thereof.

             q. The Airports Authority lacks sufficient information to admit the allegations

                                              18
Case 1:18-cv-01432-AJT-TCB Document 22 Filed 04/25/19 Page 19 of 25 PageID# 131



                contained within Paragraph 27(q) and therefore denies same and demands

                strict proof thereof. The Airports Authority denies that it created a hostile

                work environment for Plaintiff or subjected Plaintiff to same or that it violated

                Title VII or any other anti-discrimination law as alleged and demands strict

                proof thereof.

             r. The Airports Authority lacks sufficient information to admit the allegations

                contained within Paragraph 27(r) and therefore denies same and demands

                strict proof thereof. The Airports Authority denies that it created a hostile

                work environment for Plaintiff or subjected Plaintiff to same or that it violated

                Title VII or any other anti-discrimination law as alleged and demands strict

                proof thereof.

             s. The Airports Authority admits that it placed Plaintiff on administrative leave

                in November 2016 pending the results of the investigation into Plaintiff’s

                conduct after accusations were made by another Airports Authority employee.

                All remaining allegations contained within Paragraph 27(s) are denied as

                framed, and strict proof thereof is hereby demanded. The Airports Authority

                denies that it created a hostile work environment for Plaintiff or subjected

                Plaintiff to same or that it violated Title VII or any other anti-discrimination

                law as alleged and demands strict proof thereof.

             t. The Airports Authority lacks sufficient information to admit the allegations

                contained within Paragraph 27(t) and therefore denies same and demands

                strict proof thereof. The Airports Authority denies that it created a hostile

                work environment for Plaintiff or subjected Plaintiff to same or that it violated

                                              19
Case 1:18-cv-01432-AJT-TCB Document 22 Filed 04/25/19 Page 20 of 25 PageID# 132



                    Title VII or any other anti-discrimination law as alleged and demands strict

                    proof thereof.

           28.   The Airports Authority denies the allegations contained within Paragraph 28 and

 demands strict proof thereof.

                               COUNT I (Retaliation / Termination)

           29.   The Airports Authority incorporates its above responses as if set forth in full

 herein.

           30.   Paragraph 30 contains legal conclusions and argument to which no response is

 required. To the extent a response is required, the Airports Authority admits that Title VII, 42

 U.S.C. § 2000e, et seq., prohibits discrimination on the bases set forth in the statute. The

 Airports Authority denies that it violated Title VII or any other anti-discrimination law as alleged

 in the Complaint and demands strict proof thereof.

           31.   The Airports Authority lacks sufficient information to admit the allegations

 contained within Paragraph 31 and therefore denies same and demands strict proof thereof. The

 Airports Authority denies that it violated Title VII or any other anti-discrimination law as alleged

 in the Complaint and demands strict proof thereof.

           32.   The Airports Authority lacks sufficient information to admit the allegations

 contained within Paragraph 32 and therefore denies same and demands strict proof thereof. The

 Airports Authority denies that it violated Title VII or any other anti-discrimination law as alleged

 in the Complaint and demands strict proof thereof.

           33.   The Airports Authority denies the allegations contained within Paragraph 33 and

 demands strict proof thereof.

           34.   The Airports Authority denies the allegations contained within Paragraph 34 and

                                                  20
Case 1:18-cv-01432-AJT-TCB Document 22 Filed 04/25/19 Page 21 of 25 PageID# 133



 demands strict proof thereof.

           35.   The Airports Authority denies the allegations contained within Paragraph 35 and

 demands strict proof thereof.

                    COUNT II (Race and Sex Discrimination / Termination)

           36.   The Airports Authority incorporates its above responses as if set forth in full

 herein.

           37.   Paragraph 37 contains legal conclusions and argument to which no response is

 required. To the extent a response is required, the Airports Authority admits that Title VII, 42

 U.S.C. § 2000e, et seq., prohibits discrimination on the bases set forth in the statute. The

 Airports Authority denies that it violated Title VII or any other anti-discrimination law as alleged

 in the Complaint and demands strict proof thereof.

           38.   The Airports Authority denies the allegations contained within Paragraph 38 and

 demands strict proof thereof.

           39.   The Airports Authority admits the allegations contained within Paragraph 39.

           40.   The Airports Authority denies the allegations contained within Paragraph 40 and

 demands strict proof thereof.

           41.   The Airports Authority admits the allegations contained within Paragraph 41.

           42.   The Airports Authority admits the allegations contained within Paragraph 42.

           43.   The Airports Authority denies the allegations contained within Paragraph 43 and

 demands strict proof thereof.

           44.   The Airports Authority denies, as framed, the allegations contained within

 Paragraph 44 and demands strict proof thereof.

           45.   The Airports Authority denies, as framed, the allegations contained within

                                                  21
Case 1:18-cv-01432-AJT-TCB Document 22 Filed 04/25/19 Page 22 of 25 PageID# 134



 Paragraph 45 and demands strict proof thereof.

           46.   The Airports Authority denies, as framed, the allegations contained within

 Paragraph 46 and demands strict proof thereof.

           47.   The Airports Authority denies the allegations contained within Paragraph 47 and

 demands strict proof thereof.

           48.   The Airports Authority denies the allegations contained within Paragraph 48 and

 demands strict proof thereof.

                      COUNT III (Retaliation / Hostile Work Environment)

           49.   The Airports Authority incorporates its above responses as if set forth in full

 herein.

           50.   The Airports Authority denies the allegations contained within Paragraph 50 and

 demands strict proof thereof.

           51.   The Airports Authority denies the allegations contained within Paragraph 51 and

 demands strict proof thereof.

           52.   The Airports Authority denies the allegations contained within Paragraph 52 and

 demands strict proof thereof.

           53.   The Airports Authority denies the allegations contained within Paragraph 53 and

 demands strict proof thereof.

           54.   The Airports Authority denies the allegations contained within Paragraph 54 and

 demands strict proof thereof.

           55.   The Airports Authority denies the allegations contained within Paragraph 55 and

 demands strict proof thereof.

           56.   The Airports Authority denies the allegations contained within Paragraph 56 and

                                                  22
Case 1:18-cv-01432-AJT-TCB Document 22 Filed 04/25/19 Page 23 of 25 PageID# 135



 demands strict proof thereof.

            57.   The Airports Authority denies the allegations contained within Paragraph 57 and

 demands strict proof thereof.

            58.   The Airports Authority denies the allegations contained within Paragraph 58 and

 demands strict proof thereof.

                                      PRAYER FOR RELIEF

        A - G. The Airports Authority further denies all allegations contained within the

 Complaint not specifically admitted or otherwise Answered and denies that Plaintiff is entitled to

 the relief demanded in Paragraphs A through G of the Complaint, and demands strict proof

 thereof.

        In addition to the above, the Airports Authority further pleads the following affirmative

 defenses:

                                         FIRST DEFENSE

        The Complaint fails to state a claim upon which relief can be granted.

                                        SECOND DEFENSE

        The Airports Authority denies that Plaintiff has been injured in the amount or to the

 extent alleged, or that it is liable to Plaintiff in any amount for any reason whatsoever.

                                         THIRD DEFENSE

        The Airports Authority is not liable because no unlawful conduct occurred and there was

 no discriminatory intent in any of the alleged actions.

                                        FOURTH DEFENSE

        The Airports Authority is not liable because there have been no adverse employment

 actions taken against Plaintiff.

                                                  23
Case 1:18-cv-01432-AJT-TCB Document 22 Filed 04/25/19 Page 24 of 25 PageID# 136



                                         FIFTH DEFENSE

         There is no official policy of discrimination, or pattern or practice of discrimination, in

 place at the Airports Authority.

                                         SIXTH DEFENSE

         The Airports Authority has not impaired or interfered with any contractual rights of the

 Plaintiff.

                                       SEVENTH DEFENSE

         The Airports Authority has not violated any of Plaintiff’s Constitutional rights.

                                        EIGHTH DEFENSE

         The Plaintiff cannot establish a prima facie case of discrimination, retaliation or hostile

 work environment.

                                         NINTH DEFENSE

         The Plaintiff cannot establish that the stated reason for his termination was a pretext for

 unlawful discrimination.

                                         TENTH DEFENSE

         The Airports Authority further denies each and every allegation of the Complaint not

 specifically admitted or otherwise answered, generally denies liability, denies that the Plaintiff

 has been injured and damaged as alleged, and reserves the right to amend this Answer if

 discovery reveals additional applicable defenses.

         WHEREFORE, having fully answered, the Airports Authority prays that the Complaint

 be dismissed upon the merits and that it be awarded its costs.




                                                  24
Case 1:18-cv-01432-AJT-TCB Document 22 Filed 04/25/19 Page 25 of 25 PageID# 137



                                               Respectfully Submitted,

                                               FRIEDLANDER MISLER, PLLC

                                               /s/ Joseph W. Santini
                                               __________________________
                                               Joseph W. Santini, Esq., Va. Bar # 47377
                                               Lindsay A. Thompson, Va. Bar # 83175
                                               5335 Wisconsin Ave., NW, Suite 600
                                               Washington, DC 20015
                                               202-872-0800
                                               202-857-8343 (fax)
                                               jsantini@dclawfirm.com
                                               lathompson@dclawfirm.com

                                               Attorneys for Defendant Metropolitan Washington
                                               Airports Authority


                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that, on the 25th day of April 2019, I sent the above Answer to

 Plaintiff’s Complaint via the Court’s electronic case filing system to:

                James M. Eisenmann, Esq.
                Nina Y. Ren, Esq.
                KALIJARVI, CHUZI, NEWMAN & FITCH, P.C.
                818 Connecticut Ave., NW, Suite 1000
                Washington, D.C. 20006



                                                       /s/ Joseph W. Santini
                                                       ______________________________
                                                       Joseph W. Santini




                                                 25
